DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5 and 10 to 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakadai et al. (U.S. Patent Publication 2008/0167869) in view of Hyun (U.S. Patent Publication 2012/0163624).
Concerning independent claims 1 and 11 to 12, Nakadai et al. discloses a speech recognition apparatus and method, comprising:
“a voice acquisition section configured to acquire an ambient voice, the voice acquisition section including a plurality of microphones” – a voice recognition system comprises at least two sound detection means 16a, 16b for detecting a sound signal (Abstract); microphones 16a, 16b (“a plurality of microphones”) are disposed to collecting speech from a sound source; speech from sound source 14 is collected by microphones 16; a plurality of microphones 16a, 16b collect speech coming from a single or multiple sound sources 14, and deliver the speech containing the sound signals to speech recognition apparatus 10 (¶[0033] - ¶[0036]: Figures 1 to 2); a, 16b are “a voice acquisition section configured to acquire an ambient voice”; here “ambient” can refer to any voice in an environment of sound sources 14;
“processing circuitry configured to: generate reliability indicating a degree in which the acquired voice is uttered from a particular position on a basis of a predetermined transfer characteristic” – a sound source localizing unit 21 determines a direction of a sound source based on the sound signal; a mask producing unit 25 produces a reliability of the separation results (Abstract); localization of a sound source is performed using a method that includes a transfer function (“on the basis of a predetermined transfer characteristic”) (¶[0037]: Figure 2); a mask generation unit 25 generates a value of a mask depending on whether the result of the separation by the sound source separation unit 23 is reliable or not; a spectrum of the input signal and/or the result of the sound source separation is used for evaluating the reliability of the separation result; the mask takes a value of 0 to 1; when the value is closer to 1, the reliability is higher (“generate reliability indicating a degree in which the acquired voice is uttered from a particular position”) (¶[0038]: Figure 2); localization of a sound source is performed by using a method that includes a transfer function (¶[0042]); measuring a transfer function is a general method for associating phase difference and/or sound intensity difference with frequency and sound source direction; a transfer function is generated through measurement of impulse responses; determined spectra are divided into multiple frequency sub-bands and a phase difference ΔΦ(fi) of each sub-band fi is obtained; spectra (transfer functions) Sp1(f), Sp2(f) of each frequency f corresponding to the impulse response are obtained, and a phase difference ΔΦ(fi) and sound intensity difference Δρ(θ,f) are obtained from the transfer function Sp1(f), Sp2(f) (“on the basis of 
“execute a process according to the reliability” – a task (“a process”) may be performed as indicated by the content of the speech (¶[0034]); each of the values of the masks that are generated in a mask generation unit is applied to the features of the input signal to be used in the speech recognition (¶[0038]); here, “execute a process” is a task that may be performed as indicated by the content of the speech by speech recognition; that is, if a reliability of speech as indicated by a value of a mask is low, then a task performed by speech recognition is not performed, but if a reliability of speech as indicated by a value of a mask is high, then a task is performed by speech recognition; a mask, then, acts to disable a task performed by speech recognition if a reliability of sound source localization is low so that a task is not executed if it cannot be determined to be originating from a direction of a user.
Concerning independent claims 1 and 11 to 12, Nakadai et al. discloses “generating the reliability”, but omits only the limitation of “searching for the acquired voice only in a direction of the particular position relative to the plurality of microphones”.  That is, Nakadai et al. does not clearly provide that there is some limited search for a direction of voice relative to a position of microphones.  The Specification, ¶[0037], describes this as a search in all directions is not performed, but only a direction of a wearer as an analysis target is searched based on a positional relationship between the wearer and the microphones to reduce an amount of calculation.  Similarly, Applicants’ Specification, ¶[0042], describes a position of a wearer’s mouth is a 
Concerning independent claims 1 and 11 to 12, Hyun is maintained to teach this limitation of “searching for the acquired voice only in the direction of the particular position relative to the plurality of microphones”.  Generally, Hyun teaches a directional sound source filtering apparatus using a microphone array and an image detector to detect images in a destination area.  Sound sources only within images may be selectively amplified using beamformers.  (Abstract)  A prior art method and apparatus discerns location information of a speaker by recognizing a speaker’s face from image information of a camera, and amplifies only sound source information obtained from location information of the speaker.  (¶[0009])  A controller may set an infield area, which is a destination area, and an outfield area, which is an area except the infield area.  The infield area is located within a viewing angle of the image detector, and is an area within the images, and the outfield area is an area outside the images.  (¶[0013] - ¶[0014])  Sound collector 120 includes a microphone array including a plurality of microphones MA1 to MA4 arranged at regular intervals around image detector 110.  (¶[0041] - ¶[0042]: Figure 1)  Image detector 110 may detect images only in an infield area according to viewing angle information of a camera, so that the infield area is defined as an area within images collected by image detector 110.  (¶[0049]: Figure 2)  Controller 130 generates sound sources only within the infield area using a beamformer technique.  (¶[0053])  Upon determining that a specific signal is present, beamforming part 134 beamforms sound source signals detected from a specific direction using first delay value t1 and second delay values t2, t3, . . . , tn.  Beamformer part 134 Hyun, then, teaches using a beamformer to only search for sound source signals within an infield area defined by a viewing angle of a camera that includes a plurality of microphones (“searching for the acquired voice only in a direction of the particular position relative to the plurality of microphones”).  Here, “the particular position” is the infield area defined by the viewing angle of the camera.  An objective is to boost sound source signals located only in a specific direction and eliminate unnecessary interference or noise.  (¶[0065])  It would have been obvious to search for an acquired voice only in a direction of a particular position relative to a plurality of microphones by limiting a search area to an infield area defined by a viewing angle of a camera as taught by Hyun in a speech recognition apparatus that determines a reliability of sound source localization in Nakadai et al. for a purpose of boosting sound source signals only in a specific direction to eliminate interference and noise.
Nakadai et al. discloses a pair of microphones 16a, 16b for collecting speech from a sound source (“the voice acquisition section includes a plurality of microphones”) (¶[0033] - ¶[0036]: Figure 1); localization of a sound source is performed using a method that includes a transfer function; sound source separation is performed using a phase difference ΔΦ; a mask generation unit 25 generates a value of a mask depending on whether the result of the separation by sound source separation unit 23 is reliable or not (“the reliability generation section generates the reliability on a basis of a phase difference of the voice acquired by the plurality of microphones”) (¶[0037] - ¶[0038]: Figure 2); measuring a transfer function is a general method for associating phase difference and/or sound intensity difference with frequency and sound source direction (“a phase difference of the voice acquired by the plurality of microphones as the predetermined transfer characteristic”); a transfer function is generated through measurement of impulse responses; determined spectra are divided into multiple frequency sub-bands and a phase difference ΔΦ(fi) of each sub-band fi is obtained; spectra (transfer functions) Sp1(f), Sp2(f) of each frequency f corresponding to the impulse response are obtained, and a phase difference ΔΦ(fi) and sound intensity difference Δρ(θ,f) are obtained from the transfer function Sp1(f), Sp2(f) (¶[0063] - ¶[0066]); sound source separation is performed using a phase difference based on transfer function (¶[0097] - ¶[0101]).  The reliability, then is calculated from a transfer function (“the predetermined transfer characteristic”), and a transfer function associates a phase difference with a sound source direction. 
Concerning claims 3 to 4, Hyun discloses a sound collector 120 includes a plurality of microphones MA1 to MA4 arranged at regular intervals around image 
Concerning claim 5, Nakadai et al. discloses measuring a transfer function is a general method for associating phase difference and/or sound intensity difference with frequency and sound source direction; a transfer function is generated through measurement of impulse responses; an FFT is used to perform frequency analysis upon the sound signal to determine spectra S1(f), S2(f); determined spectra are divided into multiple frequency sub-bands and a phase difference ΔΦ(fi) of each sub-band fi is obtained; spectra (transfer functions) Sp1(f), Sp2(f) of each frequency f corresponding to the impulse response are obtained, and a phase difference ΔΦ(fi) and sound intensity difference Δρ(θ,f) are obtained from the transfer function Sp1(f), Sp2(f) (“on the basis of a predetermined transfer function”) (¶[0063] - ¶[0066]).  Applicants’ Specification does not clearly provide a scope for the limitation of “an acoustic characteristic of the voice”.  Applicants’ Specification, ¶[0051]: Figure 6, at best, appears to illustrate this “acoustic characteristic” as a frequency spectrum, i.e., comparing an amplitude spectrum between two speakers, i.e., a wearer and a non-wearer.  Nakadai et al. equivalently discloses that a reliability of sound source localization is determined “on a basis of an f), Sp2(f) to determine a sound source direction.  Here, “an acoustic characteristic” could be construed in various ways, e.g., a spectrum, an impulse response, or a value of a mel frequency analysis, but at least spectra Sp1(f), Sp2(f) appear to be equivalent to the embodiment of Applicants’ Figure 6.
Concerning claim 10, Nakadai et al. discloses that a task may be performed as indicated by the content of the speech (¶[0034]); each of the values of the masks that are generated in a mask generation unit is applied to the features of the input signal to be used in the speech recognition (¶[0038]).  Generally, Nakadai et al. discloses that if sound source localization is determined to be reliable (“in a case in which the voice is uttered from the particular position”), then a task corresponding to speech recognition is performed.  Implicitly, performing speech recognition to execute a task “executes a predetermined command” (“the processing section executes a predetermined command”).  Similarly, Hyun teaches an application to an in-vehicle speech recognition device.  (¶[0005])  Implicitly, an in-vehicle speech recognition device “executes a predetermined command”.  That is, speech recognition in a vehicle executes a command to, e.g., turn on a radio, get directions, or open a window.   

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakadai et al. (U.S. Patent Publication 2008/0167869) in view of Hyun (U.S. Patent Publication 2012/0163624) as applied to claim 1 above, and further in view of Buck et al. (U.S. Patent Publication 2007/0038444).
Nakadai et al. does not expressly disclose a capability to “perform a notification according to a reliability”.  That is, Nakadai et al. generates a mask value according to a reliability of separation results, but does not expressly disclose that this reliability is communicated to a user as “a notification”.  Still, Applicants’ claim language does not expressly require that a notification must be communicated to a user, so this limitation could be construed to be met by Nakadai et al., even if “a notification” is generated only for a voice recognition apparatus.  However, even if this “notification” is omitted by Nakadai et al., it is taught by Buck et al.  Generally, Buck et al. teaches a similar system to Nakadai et al., where a localization detector may be configured to calculate a confidence value relating to a positional accuracy of a localization of a speaker (“a reliability indicating a degree in which the acquired voice is uttered from a particular position”).  (¶[0011])  A system for automatically adjusting an adjustable element may include a microphone array 4, a localization or position detector 6, and a controller 7.  (¶[0025]: Figure 1)  Due to the directional nature of microphones and their orientation within microphone array 4, sounds emanating from different places in cabin 1 will reach the various microphones at different times.  Localization detector 6 uses the differences in sound transit times detected by the various microphones to accurately determine the position, or localize the sources of the sounds.  (¶[0030]: Figure 2)  The system is capable of responding to voice commands, particularly voice commands issued by driver 2.  (¶[0037])  A speech recognition means included in speech dialog system 9 may map signals to the appropriate data representation, and consequently, signals may be output to controller 7 that cause controller 7 to adjust a mirror according to localization information obtained Buck et al. in a speech recognition apparatus to determine a reliability of sound source localization of Nakadai et al. for a purpose of providing a safer and easier adjustment mechanism for adjusting elements associated with a vehicle.

Concerning claim 8, Buck et al. teaches that if a confidence value is below a predetermined confidence threshold, meaning that the position of a speaker could not be determined with sufficient confidence, a localization detector may transmit a localization failure signal to a speech recognition system; in this case, a speech  

Claims 6 to 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakadai et al. (U.S. Patent Publication 2008/0167869) in view of Hyun (U.S. Patent Publication 2012/0163624) as applied to claim 1 above, and further in view of Hamilton et al. (U.S. Patent No. 8,438,023).
Concerning claim 6, Nakadai et al. does not expressly disclose a capability to “perform a notification according to a reliability”.  That is, Nakadai et al. generates a mask value according to a reliability of separation results, but does not expressly disclose that this reliability is communicated to a user as “a notification”.  Still, Applicants’ claim language does not expressly require that a notification must be Nakadai et al., even if “a notification” is generated only for a voice recognition apparatus.  However, even if this “notification” is omitted by Nakadai et al., it is taught by Hamilton et al.  Generally, Hamilton et al. teaches notifying a user of a likelihood of successful recognition in an environment of a voice recognition application, and triggering a notification indicating the likelihood.  (Abstract)  A device determines a likelihood of successful voice recognition by a comparison.  A comparison may determine a likelihood of successful recognition in an environment is low, or a comparison may determine a likelihood of successful recognition in the environment is high.  A device triggers a notification indicating a likelihood of successful recognition in the environment after a voice command is received from a user.  The notification may be a visual notification, e.g., a graphic, a message, or a blinking light.  Alternatively, a notification may be an audible notification, e.g., an alarm, a sound clip, or message, or a tactile notification, e.g., a vibration.  (Column 5, Lines 28 to Column 6, Line 6: Figure 1: Steps 106 to 108)  An objective is to address a circumstance when an environment includes ambient or background noise that may preclude successful voice recognition, where it may be desirable for the device to notify the user that voice recognition should or should not be used.  (Column 2, Lines 28 to 35)  It would have been obvious to one having ordinary skill in the art to provide a notification indicating whether or not voice is recognized as taught by Hamilton et al. in a speech recognition apparatus to determine a reliability of sound source localization of Nakadai et al. for a purpose of enabling a user to know if voice recognition should or should not be used to perform a task. 
Hamilton et al. teaches a textual notification indicating that a likelihood of successful recognition is high.  (Column 8, Lines 25 to 34: Figure 3A)  Similarly, Figure 3C illustrates a textual notification that a likelihood of successful recognition is low.  (Column 9, Lines 5 to 22: Figure 3C)  Hamilton et al., then, expressly teaches “the notification indicating whether or not the voice” is likely to be successfully recognized.  

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakadai et al. (U.S. Patent Publication 2008/0167869) in view of Hyun (U.S. Patent Publication 2012/0163624) as applied to claim 1 above, and further in view of Cutler et al. (U.S. Patent Publication 2018/0286431).
Concerning claim 6, Nakadai et al. does not expressly disclose a capability to “perform a notification according to a reliability”.  That is, Nakadai et al. generates a mask value according to a reliability of separation results, but does not expressly disclose that this reliability is communicated to a user as “a notification”.  Still, Applicants’ claim language does not expressly require that a notification must be communicated to a user, so this limitation could be construed to be met by Nakadai et al., even if “a notification” is generated only for a voice recognition apparatus.  However, even if this “notification” is omitted by Nakadai et al., it is taught by Cutler et al.  Generally, Cutler et al. teaches a human interface device that includes an accessory device that captures audio signals, where a user may have one or more microphone booms positioned away from the user’s mouth, which could lead to difficulty in capturing audio signals.  An accessory device may be configured to detect this and notify a user Cutler et al. in a speech recognition apparatus for determining a reliability of sound source localization of Nakadai et al. for a purpose of improving an accuracy of an accessory device that is subject to false positives in determining that an audio signal is speech.
Concerning claim 9, Cutler et al. teaches that accessory 106 is configured to detect a position of microphone booms to optimize accuracy in voice activity detection.  If one or more booms are positioned in a first state, e.g., facing upwards and away from a speaking point of a user, accessory HID 106 is configured to provide a notification to the user to adjust a boom.  Accessory HID 106 is configured to detect that a position of one or more booms are not optimally positioned for voice activity detection, e.g., boom is facing upwards and away from a speaking point, and provide an audio notification to a user to adjust one or more of the microphone booms.  (¶[0052]: Figure 1)  Cutler et al., then, teaches “the processing execution section performs the notification regarding 

Response to Arguments
Applicants’ arguments filed 11 August 2021 have been considered but are moot in view of new grounds of rejection as necessitated by amendment.  
Applicants’ amendments overcome the objections to the title, to the claims, and to the Specification.
Applicants’ amendments address the issue of claim interpretation under 35 U.S.C. §112(f).  Here, these amendments avoid an interpretation under 35 U.S.C. §112(f).
Applicants amend independent claim 1 to set forth a new limitation directed to “wherein generating the reliability includes searching for the acquired voice only in a direction of the particular position relative to the plurality of microphones”.  Applicants add new independent claims 11 to 12, directed to a method and a computer readable medium, that include similar limitations to an apparatus of independent claim 1.  Then Applicants present arguments traversing the prior rejection of independent claim 1 as being obvious under 35 U.S.C. §103 over Nakadai et al. (U.S. Patent Publication 2008/0167869) in view of Buck et al. (U.S. Patent Publication 2007/0038444).  Mainly, Applicants’ argument is simply that Nakadai et al. and Buck et al. do not disclose or teach the new limitation directed to “wherein generating the reliability includes searching 
Applicants’ amendments necessitate new grounds of rejection for independent claims 1 and 11 to 12 as being obvious under 35 U.S.C. §103 over Nakadai et al. (U.S. Patent Publication 2008/0167869) in view of Hyun (U.S. Patent Publication 2012/0163624).  Here, Hyun is being substituted for Buck et al. in the rejection of the independent claims.  Specifically, Hyun is maintained to teach this new limitation of “searching for the acquired voice only in a direction of the particular position relative to the plurality of microphones”.  The rejection is being revised as directed to some of the dependent claims comprising various ‘notifications’ as taught by Buck et al. (U.S. Patent Publication 2007/0038444), Hamilton et al. (U.S. Patent No. 8,438,023), and Cutler et al. (U.S. Patent Publication 2018/0286431).
Generally, Hyun teaches the limitations of “searching for the acquired voice only in a direction of the particular position relative to the plurality of microphones” because beamforming of sound source signals is only performed in a destination area that is designated as an infield area within a viewing angle of a camera.  Conventionally, beamforming is a way of searching for sound source signals.  Hyun states at ¶[0065]: “The delay-and-sum beamformers search for the direction of sound using a time difference of signals reaching the microphones, and boosts sound source signals located only in a specific direction or eliminations unnecessary interference or noise.”  Hyun’s beamforming, then, corresponds to a ‘search’ for a sound source signal “only in a direction of the particular position relative to the microphones”, where this “particular position” relates to an infield area of a viewing angle of a camera, and “a direction” is a Hyun’s sound collection is performing beamforming for “acquired voice” because an application can be to an in-vehicle speech recognition device.  (¶[0006])  Additionally, Hyun considers a similar prior art method and apparatus that recognizes a speaker’s face, and only amplifies sound source information from a location information of a speaker.  Applicants’ Specification, ¶[0037] and ¶[0042], states that search is all directions is not performed by using only a direction of a wearer as an analysis target, and this reduces the amount of calculation.  Hyun, then, equivalently teaches the new limitation directed to “searching for the acquired voice only in a direction of the particular position relative to the plurality of microphones” by restricting a beamforming search to only an infield area corresponding to a viewing angle of a camera.  
Applicants’ amendments necessitate these new grounds of rejection.  Accordingly, the rejection is properly FINAL.     

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Wake et al., Kim et al., Ojala et al., Tanaka et al., Jeong et al., Nomura et al., Yook et al., Rollow, IV et al., and Bernardini et al. disclose related prior art. 
Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        August 18, 2021